Citation Nr: 1740926	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-06 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2014, the Veteran testified before the undersigned in a videoconference hearing.  A transcript of the hearing has been associated with the claims file.

The appeal was remanded in March 2015 for further development.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's left shoulder disability is attributable to service.  


CONCLUSION OF LAW

Left shoulder disability was incurred in active duty service.  38 U.S.C.A. §§1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A.§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Board finds that the Veteran has been diagnosed with left shoulder impingement syndrome,  labral tear (including superior labral anterior-posterior lesion) and acromioclavicular joint osteoarthritis.  See VA examination of June 2015.  He provided testimony in March 2014 that he injured his shoulder doing pushup exercises in February 1968 and that he sought treatment on multiple occasions.  

In a March 1968 service treatment record, the Veteran reported pain in his left shoulder.  The examiner noted this was a sudden onset of pain while he was doing pushups, and found tenderness and limited range of motion (ROM). The Veteran testified that he received cortison shots in his shoulder until separation from service, then self-medicated for years after that.

In a September 1980 VA medical center treatment note, the Veteran reported recurrent left shoulder pain for more than 12 years.  He was diagnosed with a partial rotator cuff tear and bursitis.

In a January 2011 private treatment note, the examiner noted that the Veteran reported shoulder pain beginning in February 1967 after over extending while doing pushups.  In the Veteran's March 2014 testimony, he noted that the examiner misspoke and should have noted February 1968 as the date of injury.  The Veteran additionally reported in the January 2011 treatment note that he was told at that point that he likely tore his rotator cuff and to expect arthritis and bursitis in the future.  In April 2011, the Veteran received the following procedures: left shoulder arthroscopic subacromial decompression, distal clavicle excision and superior labral repair.

In September 2013, the Veteran's private physician, Dr. L.F., indicated that current left shoulder pathology was consistent with the injury in service and his medical records; and that he did not have any significant rotator cuff pathology, but it may have been more degenerative.

The Veteran was afforded a June 2015 VA examination, in which the examiner opined that it was less likely than not that his left shoulder condition had its onset in or was otherwise related to his active duty service, to include his duties as a helicopter crew chief.  The examiner concluded that, as there was no mention of shoulder complaints or problems prior to September 1980, no medical evidence supports the contention that his current left shoulder conditions are related to the shoulder injury in 1968.

The Board notes that the record contains a negative medical opinion regarding a connection between the Veteran's left shoulder and service, but this was based upon "silent post-service records" and a lack of documentation of evaluation, diagnosis, or treatment of chronic shoulder difficulties from 1968 to 1980.  The service treatment records located in his electronic folder are dated from 1967 to 1970; and post-service records are dated 1980 and 2011-2015.  He has claimed left shoulder trouble since the date of his initial claim for benefits in December 1980.  The record has consistently shown complaints of left shoulder issues dated from service and a diagnosis as early as February 2011 - although private medical records indicate the existence of X-rays from 2005 and 2009 that are not associated with the claims file.  The Veteran reported, and Dr. H.C. noted that, after he injured his left shoulder, he was told to expect arthritis and bursitis in the future.

While VA could undertake additional development with respect to his left shoulder (obtain another etiological opinion to address the deficiencies of the prior VA examination), the fact that 1) service treatment records and numerous post-service records confirm left shoulder tenderness, limited ROM, bursitis, left shoulder impingement syndrome, labral tear (including superior labral anterior-posterior lesion) and acromioclavicular joint osteoarthritis; 2) service treatment records demonstrate an in-service occurrence and; 3) the Veteran continuously and consistently alleges he injured himself during physical training in service and it has continued ever since, allow reasonable doubt to be resolved in the Veteran's favor, and entitlement to service connection for a left shoulder disability is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left shoulder disability is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


